COURT OF APPEALS
                                   EIGHTH DISTRICT OF TEXAS
                                        EL PASO, TEXAS


                                                    §
  BILAL MUHAMMAD,                                                     No. 08-21-00134-CR
                                                    §
  Appellant,                                                            Appeal from the
                                                    §
  v.                                                                   168th District Court
                                                    §
  THE STATE OF TEXAS,                                               of El Paso County, Texas
                                                    §
  Appellee.                                                              (20160D01015)
                                                    §

                                MEMORANDUM OPINION
         Appellant, Bilal Muhammad, pro se, is attempting to appeal the trial court’s order

 denying his motion to modify bond. This appeal is before the Court on its own motion to

 determine if it should be dismissed for want of jurisdiction. Because there is no appealable order,

 we dismiss the appeal for want of jurisdiction.

       On May 6, 2021, Appellant’s counsel filed a motion to modify his bond. The trial court,

on June 16, 2021, set a cash or surety bond of $500,000 for the murder indictment pending against

Appellant. On September 3, 2021, the Court’s clerk sent Appellant, Bilal Muhammad, pro se,

notice that it appeared there is no appealable order at issue in this case. Further, the notice included

our intent to dismiss for want of jurisdiction in ten days absent showing a basis to continue the

appeal. Appellant did not file a responsive answer to our request.

        The Legislature has not vested appellate courts with jurisdiction to consider direct appeals
from interlocutory pretrial bail rulings. Chestang v. State, Nos. 12-16-00305-CR & 12-16-00306-

CR, 2017 WL 104637, at *1 (Tex.App.—Tyler Jan. 11, 2017, no pet.)(mem. op., not designated

for publication)(per curiam); see also McCarver v. State, 257 S.W.3d 512, 515 (Tex.App.—

Texarkana 2008, no pet.). As the court of criminal appeals has explained, “[t]here is no

constitutional or statutory authority granting the courts of appeals jurisdiction to hear interlocutory

appeals regarding excessive bail or the denial of bail.” Ragston v. State, 424 S.W.3d 49, 52

(Tex.Crim.App. 2014). Accordingly, we lack jurisdiction to consider Appellant’s appeal from the

trial court’s pretrial bail ruling in this case. See id.; Thomas v. State, No. 05-20-00722-CR, 2020

WL 5757340, at *1 (Tex.App.—Dallas Sept. 28, 2020, no pet. h.)(mem. op., not designated for

publication); Olageshin v. State, No. 04-20-00057-CR, 2020 WL 1159065, at *1 (Tex.App.—San

Antonio Mar. 11, 2020, no pet.)(mem. op., not designated for publication)(per curiam); Chestang,

2017 WL 104637, at *1; Bridle v. State, 16 S.W.3d 906, 908 (Tex.App.—Fort Worth 2000, no

pet.).

         Appellant’s pending motion for en banc consideration of his extension request is denied as

moot.

         We dismiss Appellant’s appeal for want of jurisdiction.



October 27, 2021
                                               YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.

(Do Not Publish)




                                                  2